Response to Arguments
The present office action is made in response to applicant’s arguments filed on 09/07/2022. It is noted that applicant’s arguments have been fully considered but they are not persuasive. 
Election/Restrictions
Regarding to the restriction as set forth in the office action of 04/08/2022, applicant's arguments in the reply filed on 09/07/2022 is acknowledged.  The traversal is on the ground(s) that there is not any serious burden on the Office to examine all pending claims  This is not found persuasive because of the following reasons.
Applicant is respectfully invited to review the pending claims and the features recited in the claims which were grouped into different groups directed to different inventive efforts. In particular, claims 3-8 of Group I are drawn to a microscope having an illumination optical system and an image forming optical system with specific features related to optical elements constituted the illumination optical system, classified in G02B21/0032 while claims 9-12 of Group II are drawn to a microscope having an illumination optical system and an image forming optical system with specific features related to optical paths from a light source to a sample and from the sample to an ocular of the microscope, classified in G02B21/36. See the Office action of 04/08/2022.
The invention of Group I with features regarding to optical elements as claimed in claims 3-8 does not need an arrangement of optical paths from a light source to a sample and from the sample to an ocular as recited in the claims 9-12 of invention of Group II and vice versa.  See MPEP § 806.05(d). 
The different features recited in claims grouped into Invention I and claims grouped into Invention II require different searches for each groups of claims and acquire separate status in the art in view of their different classification and thus cause a serious burden on the examiner if an election was not being issued.
3.	Regarding to applicant’s arguments that there is not any search being performed in the office action mailed to applicant on 11/04/2021, see applicant’s response of 09/07/2022, page 2. The examiner respectfully disagree with applicant’s viewpoint. Applicant is respectfully invited to review the mentioned office action in which a form PTO-892 was mailed to applicant with the mentioned office action. A completely search of the claim 1 was indeed made. There is not any new reference except the patent issued of the parent case of the present application listed in the form PTO-892 does not mean that there is not search of the claims of the present application.
4.	Regarding to applicant’s arguments that claims 4 and 6-8 should be listed in the group II, see applicant’s response of 09/087/2022, page 2, the examiner respectfully disagree with applicant’s viewpoint and thus applicant’s request is denied. Applicant is respectfully invited to review present claims 4 and 6-8 which each indeed recites a particular/specific optical element and/or its operation or its support for operation while the claims 9-12 recites features of optical paths. The reticle recited in claim 10 which depends upon claim 9 is an obvious element disposed on an optical path of an illumination system.
5.	Since applicant has received an action on the merits for the originally presented invention, see the original claim 1, now canceled, which claim was examined in the office action mailed to applicant on 11/04/2021, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2 and 9-12 are examined and claims 3-8 have been withdrawn from consideration as being directed to a non-elected invention in the office action of 04/08/2022. 
Claim Rejections - 35 USC § 103
6.	Regarding to the rejection of claims 2, 9 and 11 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kapitza (US Patent No. 5,896,224) and the rejection of claim 10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kapitza in view of Tamura et al (US Publication No. 2005/0052733), applicant’s arguments as provided in the applicant’s response of 09/07/2022, pages 2-4, have been fully considered but they are not persuasive. 
Applicant has argued that there would have been obvious to one skilled in the art to use an aperture stop or a field stop between two mirrors located in the illumination system provided by Kapitza, the examiner respectfully disagree and respectfully invited to review the US Publication No. 2001/0003490, see paragraphs [0114]-[0115} and figs. 5-6 which is an example of an arrangement of an aperture stop between two mirrors. In particular, the illumination system as described in the mentioned paragraphs and figures comprises two mirrors (M1, M2) and there are a plurality of optical elements such as filters, lenses and an aperture stop disposed between the two mentioned mirrors. Thus, an arrangement of an aperture stop between two mirrors is known/obvious to one skilled in the art.
Double Patenting
7.	Regarding to the rejection of claim 12 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,613,309 in view of Kapitza, applicant’s arguments provided in the applicant’s response of 09/07/2022 have been fully considered. After review the office action of 04/08/2022, the examiner recognized that an overlook error in the numbers of claims to be rejected in the mentioned rejection. The term thereof “Claim 12” appeared in the rejection of claims on the ground of nonstatutory double patenting as being unpatentable should be read as –Claims 2 and 12--. The examiner sincerely apologized for the overlook error in typing of claimed numbers.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THONG Q NGUYEN/Primary Examiner, Art Unit 2872